            Case 5:18-cr-00227-SLP Document 75 Filed 03/07/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )          Case No. CR-18-227-SLP
                                              )
JOSEPH MALDONADO-PASSAGE,                     )
                                              )
               Defendant.                     )

                     PRETRIAL CONFERENCE MEMORANDUM

       On March 5, 2019, the Court held a pretrial conference pursuant to Federal Rule of

Criminal Procedure 17.1. Assistant U.S. Attorneys Amanda Maxfield Green and Charles

Brown appeared on behalf of Plaintiff. William Earley and Kyle Wackenheim appeared

on behalf of Defendant Joseph Maldonado-Passage. The following matters were discussed

during the conference:

       1.      Plaintiff and Defendant announced they are ready for trial. The parties

indicated that they anticipate the trial will require approximately 9 days.

       2.      There are no outstanding discovery issues that require the Court’s

involvement at this time.

       3.      The Court requested that the parties submit a summary of the Superseding

Indictment. The parties indicated they would work to reach an agreed summary of the

Superseding Indictment [Doc. No. 24] to be submitted to the Court within a few days.

       4.      The parties informed the Court they are working on stipulations regarding

certain issues, and the Court encouraged them to reach reasonable stipulations.
            Case 5:18-cr-00227-SLP Document 75 Filed 03/07/19 Page 2 of 2



       5.      Both parties anticipate filing pretrial motions.

       6.      The Court reiterated that jury selection will occur on March 12, 2019, starting

at 9:30 a.m., with trial to commence on March 25, 2019, at 9:00 a.m. See Order of Feb.

27, 2019, Doc. No. 61.

       7.      The Court discussed with the parties the manner in which jury selection will

be conducted, the anticipated daily trial schedule, and related procedural matters. The

Court informed the parties that a jury instruction conference will likely occur in the evening

of a day during the beginning of the second week of trial. No additional issues were raised

by the parties.

       DATED this 7th day of March, 2019.




                                               2
